     Case: 1:19-cv-02615-JRA Doc #: 43 Filed: 04/18/21 1 of 4. PageID #: 610




                      THE UNITED STATES DISTRICT COURT
                          NORTHER DISTRICT OF OHIO
                              EASTERN DIVISION


Anthony Domenic Reo,                           )       CASE NO.: 1:19CV2615
                                               )
         Plaintiff,                            )       JUDGE JOHN ADAMS
                                               )
v.                                             )       ORDER
                                               )
Martin Lindstedt,                              )
                                               )
                                               )
                                               )
                                               )
         Defendant.                            )



         On March 3, 2021, the Magistrate Judge in this matter issued her Report and

Recommendation (“R&R”). Doc. 37. The R&R recommended granting partial summary

judgment in favor of Plaintiff Anthony Domenic Reo while leaving open the issue of his

damages. Both parties have filed objections to the R&R. The Court now resolves those

objections through its de novo review.

         Initially, the Court notes that neither party has objected to the factual conclusions

reached by the R&R. Accordingly, those factual conclusions are adopted in whole herein.

Moreover, while Defendant Martin Lindstedt has filed what he styles objections, his

filing highlights no alleged factual or legal error. Instead, he has utilized his objections to

once again spew hate-filled statements directed at both the plaintiff and the magistrate
  Case: 1:19-cv-02615-JRA Doc #: 43 Filed: 04/18/21 2 of 4. PageID #: 611




judge. As his objections contain no proper argument, they leave nothing for the Court to

analyze.

       Plaintiff Reo, on the other hand, raises a specific objection to allowing Defendant

Lindstedt to withdraw his admissions with respect to damages. A colleague on this Court

was recently faced with this precise argument involving these very same parties. In

resolving the issue on objections to an R&R, the colleague noted:

       The Court does not believe that Rule 36 or subsequent caselaw
       interpreting the same allows the Court to pick and choose which
       admissions will be withdrawn and which will be enforced when Defendant
       has not moved to withdraw any admissions. Because Defendant has not
       requested that only certain admissions be withdrawn, the Court must either
       withdraw all his admissions or none of them. The plain language of Rule
       36 requires the withdrawal be “on motion” and, as the Magistrate Judge
       correctly determined, the Court may not withdraw admissions sua sponte.
       Defendant’s filings make clear he wants all his admissions withdrawn but
       he has never formally moved to do so and has never submitted his
       responses to the Requests.

Case No. 1:19CV2589, Doc. 92 at 11. The Court also recited Defendant Lindstedt’s

lengthy litigation history to provide a foundation for determining that he was well aware

of the risks and consequences related to failing to respond to admissions. The Court then

concluded:

       However, the fact that Defendant failed to provide evidence during
       discovery and has issued many threatening responses in his Court filings is
       particularly troubling to the Court and has clearly prejudiced Plaintiff’s
       ability to marshal evidence in his case.

       Based upon Defendant’s continued scandalous, scurrilous and vitriol-laced
       filings, the Court will not show him the leniency usually afforded pro se
       litigants. Holding him to the standards of practice required of counsel, the
       Court will not tolerate Defendant’s language in his filings and his misuse
       of the judicial process. Nor will the Court search the record to find that
       any of his filings constitute a request to withdraw the admissions.




                                            2
    Case: 1:19-cv-02615-JRA Doc #: 43 Filed: 04/18/21 3 of 4. PageID #: 612




        By Rule, the admissions are deemed admitted and these admissions
        conclusively support Plaintiff’s claims for Defamation and False Light as
        found by the Magistrate Judge.

Id. at 13.

        This Court agrees with the logic espoused in the related case discussed above.

Defendant Lindstedt has continued, despite a warning from the Magistrate Judge, to file

his hate-filled, vitriol-laced briefs that contain no legal or factual arguments. Instead,

they serve no purpose other than to harass those he chooses to address within them.

Accordingly, the Court finds no basis to allow for the withdrawal of the admissions.

        The conclusion of the R&R with respect to damages, therefore, is REJECTED.

As the admissions conclusively establish all of the elements of Counts I and II, Plaintiff

Reo is entitled to judgment on those claims including $250,000 in general damages and

$250,000 in special damages.1 Moreover, a permanent injunction shall issue to prevent

Defendant Lindstedt’s continued defamation of Plaintiff.

        Plaintiff Reo shall file a proposed judgment entry reflecting this Court’s

conclusions as well as those adopted from the R&R herein.

        In closing, the Court notes that despite warnings, Defendant Lindstedt has not

only continued to use improper language in his filings, but he has now expanded that

commentary and directed it at the Magistrate Judge. Within his objections, Defendant

Lindstedt includes: “This magistrate judge’s Talmudic rationalizations & monkey-talk

regarding…” This Court will not tolerate such hateful and bigoted comments to be

directed at a colleague on this bench. Defendant Martin Lindstedt is hereby ORDERED

TO SHOW CAUSE why he should not be held in contempt of Court for continuing to

1
 The R&R recommended denying summary judgment on Count III of the complaint, intention infliction of
emotional distress. Plaintiff Reo has not objected to this conclusion. Accordingly, absent dismissal by
Plaintiff, this claim remains outstanding.


                                                  3
  Case: 1:19-cv-02615-JRA Doc #: 43 Filed: 04/18/21 4 of 4. PageID #: 613




include such commentary in his filings despite express admonitions by the Court.

Defendant Lindstedt shall file his show cause response by no later than May 12, 2021.

       Based upon the above, the R&R is ADOPTED IN PART AND REJECTED IN

PART. The R&R’s factual recitation and legal findings with respect to all aspects of this

matter other than damages are hereby ADOPTED. The R&R’s conclusion with respect

to damages is hereby REJECTED, and the Court finds that Defendant Lindstedt has

admitted to the damages in this matter.        Accordingly, Plaintiff Reo’s motion for

summary judgment (Doc. 18) is GRANTED IN PART AND DENIED IN PART as

detailed herein. Defendant Lindstedt’s counter motion for summary judgment (Doc. 19)

is DENIED. Plaintiff Reo’s motions for a scheduling hearing are DENIED AS MOOT.

Docs. 21 and 31. Finally, based upon the Court’s independent order to show, Plaintiff’s

motion to show cause (Doc. 34) is DENIED AS MOOT.

       IT IS SO ORDERED.

       April 16, 2021                           /s/ Judge John R. Adams_______
                                                JUDGE JOHN R. ADAMS
                                                UNITED STATES DISTRICT COURT




                                           4
